Citation Nr: 1734032	
Decision Date: 08/18/17    Archive Date: 08/23/17

DOCKET NO.  11-16 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss disability. 

2. Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J.T.Stallings, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1979 to January 1983. 

This matter is before the Board Veterans' Appeals (Board) on appeal of a rating decision in September 2009 of Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. Jurisdiction for these claims has now transferred to the RO in Chicago, Illinois. 

These claims were previously remanded by the Board in January 2014 for a new VA exam. The additional development has been completed and jurisdiction has returned to the Board. 


FINDINGS OF FACT

1. Bilateral hearing loss disability did not have onset during active service or within one year of service discharge and is not otherwise related to active service.

2. Tinnitus did not have onset during active service or within one year of service discharge and is not otherwise related to active service.


CONCLUSIONS OF LAW

1. The criteria for service connection for bilateral hearing loss disability have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

2. The criteria for service connection for tinnitus have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

Neither the Veteran nor the representative has raised any issues with the duty to notify or duty to assist. See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II. Service Connection - Bilateral Hearing Loss Disability and Tinnitus

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service. See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2016). "To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement." Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

For certain chronic disorders, including sensorineural hearing loss and tinnitus, service connection may be granted on a presumptive basis if the disease is manifested to a compensable degree within one year following service discharge. 38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2016). Additionally, for chronic diseases defined by 38 C.F.R. § 3.309(a) and shown in service or by a continuity of symptoms after service, the disease shall be presumed to have been incurred in service. 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). In order to show a chronic disease in service, the record must reflect a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. Where a chronic disease has been incurred in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes. If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required in order to establish entitlement to service connection. Id. 

Even where service connection cannot be presumed, service connection may still be established on a direct basis. See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

A hearing loss disability is defined for VA compensation purposes with regard to audiologic testing involving puretone frequency thresholds and speech discrimination criteria. 38 C.F.R. § 3.385 (2016). For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies of 500, 1000, 2000, 3000, or 4000 Hz are 26 dB or greater; or when speech recognition scores using the Maryland CNC test are less than 94 percent. Id. Moreover, the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss. Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence. In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). See Layno v. Brown, 6 Vet. App. 465, 469 (1994). In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence. 38 U.S.C.A. § 7104(a) (West 2014). When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Following a review of the evidence of record, the Board finds that the preponderance of evidence weighs against the Veteran's claims of entitlement to service connection for hearing loss disability and tinnitus.

The Veteran claims entitlement to service connection for bilateral hearing loss disability and tinnitus as a result of in-service noise exposure. 

The Board remanded the claim due to the previous VA exam from July 2009 being based on incorrect information and inadequate rationale. The Veteran received a new audiology examination in March 2014. Following a review of the claims file, a VA examiner opined that it is less likely as not that the Veteran's current hearing loss disability or tinnitus began in or is related to active duty service.

Regarding evidence of a current disability, the examination established that the Veteran has a current bilateral hearing loss disability as defined under 38 C.F.R. § 3.385. However, in regard to a relationship to military service, the Veteran's service treatment records do not document any complaints, diagnosis, or treatment of bilateral hearing loss disability. An April 1979 enlistment examination documents a normal clinical evaluation of the Veteran's ears and normal audiometric results, bilaterally, except for the Veteran having a mild hearing loss at the 500 frequency in his left ear, but not enough to rise to the level necessary for a VA hearing loss disability. Additionally, the Veteran concurrently reported good health, with no ear trouble. Similarly, another audiology examination conducted while in service in December 1980 showed the Veteran's hearing within the normal thresholds except for a mild hearing loss at 6000 hertz in the left ear and even more so an exam dated June 1982, about six months prior to the Veteran's exit from active duty service, shows that the Veteran's hearing had improved since his entrance examination. Although the Veteran did not have an exit examination, additional in-service treatment records likewise do not document complaints or incidents involving hearing loss although they do note other ailments that the Veteran was experiencing while in service.

Although the evidence of record fails to indicate any clinical hearing loss within the relevant auditory thresholds during service, the Board notes that the absence of in-service evidence of hearing loss is not fatal to a claim for service connection. See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992). Competent evidence of a current hearing loss disability and a medically-sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss disability. See Hensley, 5 Vet. App. at 159. However, even considering that sensorineural hearing loss and tinnitus are chronic diseases under 3.309(a), here, there are no post-service treatment records to attribute to the Veteran's hearing loss disability and tinnitus. With no post service records, there is no evidence of manifestations of either disability within one year of service discharge. Because of the lack of records, there is also no competent evidence to establish a continuous symptomology between the Veteran's current hearing loss disability and his military service. Also, although the Veteran consistently denies a recreational or post-service occupational exposure to acoustic trauma as a potential etiology for his hearing loss disability and tinnitus, as the Veteran's claim does not meet the criteria for assumption of a chronic disease, the etiology cannot be assumed to be connected to his military service either. Therefore, the Veteran's service connection for sensorineural hearing loss and tinnitus may not be granted as a chronic disease. 

The Veteran's claim for hearing loss disability and tinnitus cannot be granted on a direct basis as well. Even assuming the Veteran's lay reports of exposure to acoustic trauma to be true to serve as his in-service incidents, there is still a need for a nexus between his current disabilities and his military service. See Dalton, 21 Vet. App. at 37. As the 2014 VA examiner indicates, the Veteran did not make a claim for his hearing loss disability until October 2008, 25 years after service. The passage of many years between service separation and any documentation of these disabilities tends to weigh against a finding that a disease or injury had its onset in service. Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000). 

The Veteran lay statements of record regarding his observable symptoms, such as hearing difficulty and tinnitus, are probative evidence. See Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Charles v. Principi, 16 Vet. App. 370, 374 (2002). Here, the Veteran is competent to state that he has a harder time hearing conversations, has to ask for repetition and that he has constant ringing in his ears. However, to the extent that the Veteran asserts that bilateral hearing loss disability manifested during active service, within one year of service discharge, or continuously since active service, such statements are less probative. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). The Veteran submitted conflicting statements as well in regard to the etiology of his hearing loss disability. As the 2014 examiner noted, at his July 2009 exam the Veteran stated that his hearing loss disability was due to exposure to weapon fire, while at his 2014 exam he reported his hearing loss was due to his MOS being a combat telecommunications operator and exposed to excessive noise. The Veteran is not competent nor credible to support the nexus element of his claim on the basis of his own lay assertions and the available medical evidence is against a finding of a nexus between service and the Veteran's hearing loss and tinnitus disabilities.

Similarly, to the extent that the Veteran asserts that his tinnitus first manifested during active service, within one year of service discharge, or continuously since active service, such statements are less probative given the inconsistency of the Veteran's statements. See generally Caluza v. Brown, 7 Vet. App. 498 (1995). As the examiner in 2014 points out, at the Veteran's exam in 2009, the Veteran reported that his tinnitus began during his military service. At his 2014, exam he stated the tinnitus began as soon as he got out of the military. Therefore, the Board finds the Veteran's statements less credible as well. 

"It is the veteran's 'general evidentiary burden' to establish all elements of his claim." Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009). Significantly, the Veteran has not presented or identified any contrary, competent and persuasive medical opinion that supports the claim for service connection for bilateral hearing loss disability and tinnitus. The Board also notes that VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician, and are not permitted to substitute their own judgment on a medical matter. Colvin v. Derwinski, 1 Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. App. 66 (1991). The Board finds that the most persuasive evidence of record shows that neither the Veteran's hearing loss disability nor tinnitus are related to service.

In conclusion, the most probative evidence of record weighs against the Veteran's claims of service connection for bilateral hearing loss disability and tinnitus. As the preponderance of the evidence is against the Veteran's claims, there is no reasonable doubt to be resolved, and the claims must be denied. 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss disability is denied. 

Entitlement to service connection for tinnitus is denied.



____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


